Case 4:21-cv-00733 Document 1-1 Filed 09/22/21 Page 1 of 4PagelD#: 26

EXHIBIT A
Case 4:21-cv-00733 Document 1-1 Filed 09/22/21 Page 2 of 4 PagelD #: 27

CWID: 110505818

COLLIN COLLEGE
FULL-TIME FACULTY CONTRACT

Return Original to the Human Resources Office
The State of Texas

This contract (“Contract”) is between Collin County Community College District ("Collin College" or “the
College”) and Suzanne Jones ("Faculty Member") and is in effect under the following terms and
conditions.

1. The College agrees to employ the full-time Faculty Member, and the Faculty Member agrees to
serve the College by performing duties as assigned by the District President of the College for a term
of one academic year, (nine months), beginning on the 15th day of August 2018 and ending on the
last scheduled day or otherwise, as directed by the College, in May 2021 (the “Term”).

2. During the Term, the College agrees to pay the Faculty Member for services rendered, an annual
salary established by the District President. The Faculty Member understands and agrees that only
the District President is authorized to establish an annual salary, and that any other representation
made by any other person or agent of the College regarding salary and/or stipend is void and of no
effect. If the Faculty Member will work on less than a 170-day basis during the Term, the Faculty
Member will be paid a pro-rated amount based on the full annual salary rate.

3. It is understood and agreed by the parties of this Contract that the District President of the College
shall have the right to assign such duties and responsibilities to the Faculty Member as the District
President shall deem appropriate and may, from time to time, assign or reassign the Faculty
Member to other professional duties for which he or she is professionally qualified to perform, at
whatever campus deemed necessary, provided no reduction in annual compensation during the
Term occurs.

4. Inthe event the Faculty Member serves in more than one position, employment under this Contract
is also conditioned upon satisfactory performance in each position, and unsatisfactory performance
in either position may serve as grounds for disciplinary action or dismissal as outlined in Board Policy
DMAA\(Local) during the Term of this Contract.

5. It is understood and agreed by the parties to this Contract that the Faculty Member shall perform
faithfully and satisfactorily his or her duties to the best of his or her ability and shall be governed by
and discharge the duties required by the laws of this State. The Contract is subject to Collin
College’s Board Policies, Collin College’s Core Values, rules, procedures, regulations, and all
applicable state and federal laws and regulations. Therefore, the Faculty Member agrees to comply
with Collin College’s Board Policies, Collin College Core Values, rules, procedures, regulations, all
applicable state and federal law and any administrative directives as they may all exist or may be
amended during the Term of this Contract.

6. The College has not adopted any policy, rule, regulation, law or practice providing for tenure at the
College. This Contract does not grant or create any contractual obligation of continued
employment, a property interest, claim or other guaranteed entitlement beyond the last day of the
Term of this Contract.

7. The Faculty Member shall submit or account for all grades, reports, College equipment directly
assigned to Faculty Member or other required items upon conclusion of employment at the end of
the Term with the College. The last salary payment during the Term is conditioned upon the

COLLIN COUNTY COMMUNITY COLLEGE DISTRICT FULL-TIME FACULTY CONTRACT 1
Full-time Faculty Contract 2018-2021.docx (COE 1ST YR OF 3)

 
 

 

10.

Et.

12.

13.

14.

15.

16.

 

Case 4:21-cv-00733 Document 1-1 Filed 09/22/21 Page 3 of 4 PagelD#: 28

CWID: 110505818

College’s receipt from the Faculty Member of all such items.

Invalidity of any portion of this Contract under the laws of the State of Texas or of the United States
shall not affect the validity of the remainder of this Contract. Revisions, if any, of College Board
Policies which result in changes to terms of this Contract will be implemented at the beginning of
the following academic year.

The Faculty Member may seek release from this Contract at the end of the academic year without
penalty, provided such faculty member submits a written letter of resignation by March 2nd of that
academic year during the Term, in accordance with the College’s policies, procedures and
guidelines. At any other time, the Faculty Member may seek release from this Contract by providing
at least 14 days’ written notice of resignation to the District President. Such resignation by the
Faculty Member may be accepted by the College immediately, at its sole discretion.

During the Term, this Contract is subject to termination by the District President of the College for
good cause or for any other reasons stated in the College’s Board Policy, rules, procedures, and
regulations, including, without limitation, for a violation of the College’s Core Values. Good cause
exists as defined by applicable state or federal law, Collin College Board Policy DMAA\(Local) or any
other College policy, or, otherwise, as determined by the District President and approved by the
Board.

Any action or event that the College determines creates a financial exigency or a program change as
defined in and consistent with Board Policy DMC(Local) and a need to reduce expenditures for
personnel, including, but not limited to, declines in enrollment, tax revenues or funding shall
constitute good cause and may result in the immediate termination of this Contract.

Renewal of this Contract, if any, is not guaranteed and is subject to applicable College Board Policy
DMAB(Local) or any other College policy as it may exist or may be amended during the Term of this
Contract.

This Contract is conditioned on the Faculty Member's providing and/or having on file all required or
necessary experience records and other records required by the College including, but not limited
to, records required for personnel and pay. Any misrepresentation by the Faculty Member in any of
these records shall constitute good cause and may result in the immediate termination of this
Contract.

Employment in federally or categorically funded positions is expressly conditioned upon availability
of full funding for the position and any reduction of such funding constitutes good cause for
immediate termination of this Contract.

Supplemental duties may from time to time be assigned to the Faculty Member during the term of
this Contract. No property right to continued employment exists in such supplemental duties
regardless of whether stipends are paid for such supplemental duties. Such assignments may be
terminated for any reason or for no reason, at the pleasure and sole discretion of the District
President. The Faculty Member understands and agrees that only the District President is
authorized to establish stipends and that any other representation made by any other person or
agent of the College regarding stipends is void and of no effect.

The Contract is not valid unless signed and returned to the Human Resources Office of the College
within thirty (30) working days from the date issued, nor is this Contract valid without the approval
of employment by the District President. The District President is authorized to sign this Contract

COLLIN COUNTY COMMUNITY COLLEGE DISTRICT FULL-TIME FACULTY CONTRACT 2
Full-time Faculty Contract 2018-2021.docx (COE 1ST YR OF 3)

 
 

17,

18.

19,

20.

21.

 

Case 4:21-cv-00733 Document 1-1 Filed 09/22/21 Page 4 of 4 PagelD#: 29

CWID: 110505818

with the approval of the Board.

With respect to the termination of this Contract during the Term, the Faculty Member is entitled to
all rights of due process as provided in Collin College Board Policies or in applicable federal or state
laws.

This Contract supersedes and replaces all prior and/or contemporaneous contracts, promises,
understandings, negotiations, or discussions concerning full-time employment of the Faculty
Member, and any prior full-time employment contracts executed by the parties are of no force or
effect.

This Contract is made and entered into in the State of Texas, and shall be interpreted, enforced, and
governed under the laws of the State of Texas without regard to the conflict of laws. Exclusive
jurisdiction and venue over any and all disputes arising out of or in connection with this Contract
shall be in state district or federal district courts located in and for Collin County, Texas, and Faculty
Member hereby waives any defense of an inconvenient forum with respect to such jurisdiction and
venue

Salary: The annual compensation for the 2018-2019 year is set at $66,253, based on the approved
calendar of 170 work days. As noted in Paragraph 2 above, total salary paid may be pro-rated based
on the actual number of days worked during the Term of this Contract.

Benefits: A Faculty Member employed full-time by the College shall receive employee benefits
authorized by state law and adopted by the College’s Board of Trustees.

 

FHAVE READ THIS CONTRACT AND AGREE TO ABIDE BY ITS TERMS AND CONDITIONS.

Faculty Member: Suzanne Jones CWID: 110505818

Address: 2700 Loftsmoor Ln

Plano,TX 75025

Suan ( Jor ED.D, Y-1K-1k

Faculty Member Signaturé Date -

Nex math—

 

4/17/18
H. Neil Matkin, Ed.D. Date
District President
COLLIN COUNTY COMMUNITY COLLEGE DISTRICT FULL-TIME FACULTY CONTRACT 3

Full-time Faculty Contract 2018-2021.docx (COE 1ST YR OF 3)

 

 
